Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 1 of 14 Page ID #1718




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANIEL AMAYA,                    )
                                 )
      Plaintiff,                 )
                                 )
      v.                         )                             Case No. 16-cv-1390-RJD
                                 )
KIMBERLY BUTLER, JOHN A. BURROW, )
and MICHAEL ATCHISON,            )
                                 )
      Defendants.                )

                                              ORDER

DALY, Magistrate Judge:

          Plaintiff Daniel Amaya, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional rights were

violated while he was incarcerated at Menard Correctional Center. More specifically, Plaintiff

alleges he was sexually assaulted during a shakedown and strip search conducted on April 1, 2016.

Plaintiff is proceeding in this matter on his Third Amended Complaint that sets forth the following

claims:

                 Count One:     Eighth Amendment claim against Defendant John Burrow for
                                inflicting unnecessary physical and emotional pain and suffering
                                upon Plaintiff during the strip search, shakedown, and related
                                actions on April 1, 2016.

                 Count Two:     Eighth Amendment claim against Kimberly Butler and Michael
                                Atchison for condoning and/or approving the Orange Crush Tactical
                                Team’s policies, practices or customs, and for failing to intervene
                                and stop the deprivation of Plaintiff’s constitutional rights on April
                                1, 2016.

                 Count Three: Intentional infliction of emotional distress under Illinois state law
                              against Michael Atchison, John Burrow, and Kimberly Butler in
                              connection with the strip search, shakedown and related actions on
                              April 1, 2016.
                                          Page 1 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 2 of 14 Page ID #1719




               Count Four:     Conspiracy under 42 U.S.C. § 1983, in that Michael Atchison, John
                               Burrow, and Kimberly Butler agreed to deprive Plaintiff of his
                               constitutional rights and protect one another from liability in
                               connection with the strip search, shakedown, and related actions on
                               April 1, 2016.

       At all times relevant to the complaint, Defendant John Burrow was a correctional officer at

Pinckneyville Correctional Center and a member of the Special Operations Response Team,

Defendant Kimberly Butler was the warden at Menard, and Defendant Michael Atchison was the

Chief of Operations for the IDOC. Defendants filed a motion for summary judgment on all

claims that is now before the Court (Doc. 155). Plaintiff filed a response (Doc. 159), and

Defendants filed a reply (Doc. 161). For the reasons set forth below, Defendants’ Motion for

Summary Judgment is GRANTED IN PART AND DENIED IN PART.

                                       Factual Background

       At all times relevant to the complaint, Plaintiff Daniel Amaya was incarcerated within the

IDOC at Menard Correctional Center (“Menard”) (Doc. 156-1 at 3). During the relevant time,

Plaintiff was housed in the East House on Gallery 10 in Cell 20 (Id. at 5; see Doc. 156-10).

Plaintiff’s cellmate was an inmate named LaSean Jackson (Doc. 156-1 at 5). On April 1, 2016,

Menard’s East House, where Plaintiff was housed, was “shaken down” by the Special Operations

Response Team (“SORT”), also referred to by inmates as “Orange Crush” (Doc. 64; Doc. 156-1 at

4).

       When SORT officers conduct a search, they generally line up with one officer in front of

each cell (Doc. 156-4 at 33-34). The officer in front of each cell calls each inmate in the cell to the

cell door individually to be strip searched (Doc. 156-1 at 5). During a search, SORT officers wear

identical uniforms, including a black helmet with a sliding clear shield that covers their face,

                                            Page 2 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 3 of 14 Page ID #1720




orange jumpsuits, gloves and boots (Doc. 159-7 at 14). There is conflicting testimony as to

whether SORT officers were assigned a cell to conduct a strip search or cell shakedown. In

particular, Defendant Burrow, Defendant Atchison, and Anthony McAlister, a former captain and

member of the tactical team, testified that officers were not assigned to a specific cell (Doc. 156-3

at 8; Doc. 156-4 at 33-34; Doc. 156-8 at 50-51). However, Lance Phelps, a correctional counselor

at Menard and former member of the tactical team, testified that officers were assigned a cell to do

a strip search (Doc. 159-1 at 29). During the relevant time, SORT officers did not wear any

identification (Doc. 159-7 at 14).

       During the shakedown of Plaintiff’s gallery on April 1, 2016, Plaintiff was strip searched

(Doc. 156-1 at 5-6). Plaintiff testified he was called to the bars of his cell and, while he was at the

bars, he was removing his clothing, including his underclothes (Id. at 6). Plaintiff placed his

clothing in the bars of the cell to be searched (Id.). The officer conducting the search told Plaintiff

to lift his testicles, “wiggle”, and pull back his foreskin, to which Plaintiff complied (Id.). The

officer also told Plaintiff to bend over and the officer then blew into Plaintiff’s anus (Id.).

Plaintiff later heard the officer do the same thing to his cellmate (Id. at 6-7). After he donned his

clothing, Plaintiff was handcuffed and lined up outside of his cell to be escorted out of the building

with the other inmates on his gallery (Id. at 7). While lined up outside of his cell, Plaintiff noticed

that his shirt was untucked (Id.). Plaintiff attempted to tuck in his shirt with his hands cuffed

behind his back (Id.). The officer who conducted Plaintiff’s strip search grabbed Plaintiff by the

neck and started tucking in his shirt (Id.). While taking this action, the officer grabbed Plaintiff

from behind, and grabbed his buttocks and genitalia, telling Plaintiff he had “easy access” (Id.).

The officer grabbed Plaintiff’s genitalia again just before he went down the stairs to the chapel

(Id.). Plaintiff and the inmates from his gallery remained in the chapel while the SORT officers
                                          Page 3 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 4 of 14 Page ID #1721




were conducting a search of the cells on Plaintiff’s gallery (Id. at 11). When Plaintiff returned, his

cell was in disarray and his legal paperwork had been mixed with his cellmate’s and some legal

paperwork was missing (Id. at 10). Following the events that occurred on April 1, 2016, Plaintiff

was diagnosed with post-traumatic stress disorder (“PTSD”) (Id. at 15).

        Generally, SORT officers return to the same gallery where they strip searched inmates to

conduct shakedowns of those cells (Doc. 156-3 at 8). Although Plaintiff did not witness the

shakedown of his cell, a log from April 1, 2016 and Defendant Burrow’s deposition testimony

confirm that Burrow conducted the search of Plaintiff’s cell (Doc. 159-5; Doc. 159-6; Doc. 159-7

at 12). There is conflicting testimony as to whether a SORT officer would strip search inmates

from the same cell that the officer conducted a cell shakedown. In particular, Defendant Burrow

testified that it would be rare to do a cell search of the cell he strip searched (Doc. 156-3 at 13), and

Darren Whitley, the Internal Affairs/Intelligence supervisor at the relevant time, and Anthony

McAllister testified the officers who conducted the strip searches would not necessarily search the

corresponding cell (Doc. 156-6 at 14; Doc. 156-8 at 52). However, Lance Phelps testified that he

would “normally” return to do a cell search of the same cell he strip searched (Doc. 159-1 at 30),

and Defendant Atchison testified that it “could be” the same officer who conducted both searches

(Doc. 159-10 at 66).

        During a regularly scheduled mental health appointment on April 4, 2016, Plaintiff

reported the alleged sexual assault (Doc. 156-1 at 11; Doc. 156-5 at 3) and an internal affairs

investigation was completed with a finding that the allegations were not substantiated (Id. at 2).

        With regard to the identity of the SORT officer who conducted the strip search, Plaintiff

described him at his deposition as a white male who wore shiny-framed glasses and tried to speak

to him in Spanish (Doc. 156-1 at 6). Plaintiff had previously described the SORT officer as a
                                       Page 4 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 5 of 14 Page ID #1722




non-black male to his mental health counselor and during the Internal Affairs investigation (see

Doc. 150-5). Plaintiff testified that the officer who shook him down was the same officer that

escorted him and his cellmate to the chapel and then back to their cell because he recognized the

officer’s voice each time (Doc. 156-1 at 9). Based on a review of a photograph array, Plaintiff

identified the officer that conducted his strip search and committed the alleged assault as John

Burrow (Doc. 159-8 at ¶ 1). Plaintiff also reviewed the video deposition of John Burrow and

positively confirmed that Burrow was the officer who conducted the strip search and assaulted him

(Id. at ¶ 2). Burrow does not recall doing a strip search of Plaintiff and denies that he sexually

assaulted Plaintiff (Doc. 156-3 at 12; Doc. 64). Defendant Burrow testified that he was not

wearing glasses in April of 2016 because he had Lasik eye surgery in 2014 (Doc. 156-3 at 16).

       Defendant Burrow was also named as a defendant in a lawsuit filed by Plaintiff’s cellmate,

LaSean Jackson, with the understanding that the same person allegedly assaulted Plaintiff and Mr.

Jackson (Doc. 159-7 at 12).

       Defendant Butler was the warden at Menard from April 2014 to April 2016, when she

became Chief of Programs for IDOC (Doc. 159-11 at 4). Butler does not recall if she was at

Menard on April 1, 2016, as that was the first day on her new job (Id. at 10). However, she also

testified that she made it a point to be at the prison during “full scale” shakedowns (Id.). There

were many investigations involving Tactical Team members, and according to Darren Whitley,

the prisoners were often unable to identify the alleged perpetrator (Doc. 159-9 at 51). Butler

testified that “there may have been” grievances referencing an inability of prisoners to identify

SORT officers (Doc. 159-11 at 13). Once an internal affairs investigation was completed,

Whitley would submit it to Butler who, as warden, would either approve or disapprove (Doc.

159-9 at 60). Butler testified that she reviewed internal affairs investigations, but relied on
                                        Page 5 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 6 of 14 Page ID #1723




investigative staff to conduct the investigations as they were specially trained in that area (Doc.

159-11 at 7). With regard to the investigation into Plaintiff’s claims of sexual assault, Defendant

Butler testified that the investigation was not thorough and she “probably would have requested

more interviews based on the incident report” (Id. at 16).

       Prior to the occurrence at issue in this lawsuit, in October of 2013 or 2014, Plaintiff had

submitted a grievance directed to Butler asserting the institution had knowledge that “Orange

Crush” were abusing inmates (Doc. 156-1 at 13). Plaintiff is also aware of another lawsuit, Ross

v. Gossett, et al., 15-cv-309-SMY, that should have put Butler on notice of “sexual misconduct

with officers and inmates during the Orange Crush proceedings” (Id.).

       Defendant Michael Atchison, the Chief of Operations for the IDOC at all times relevant,

testified that he is aware of the Ross lawsuit filed in 2015 and has been in conferences regarding

the same (Doc. 156-4 at 25). Atchison acknowledged that SORT officers do not wear identifiers

on their jumpsuit that would identify them by name, and testified that he was not aware of any

document listing the SORT officer that conducted a particular strip search (Id. at 30-35).

Anthony McAllister testified that he discussed with Defendant Atchison the inability to identify

SORT officers due to a lack of identification (Id. at 28). McAllister also testified that SORT

officers now may possibly have identification likely because of complaints similar to those made

by Plaintiff here (Id. at 90). Atchison does not know if he was at Menard during the SORT

shakedown on April 1, 2016 (Id. at 64).

                                 Summary Judgment Standard

       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also
                                     Page 6 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 7 of 14 Page ID #1724




Ruffin-Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005).

The moving party bears the initial burden of demonstrating the lack of any genuine issue of

material fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary

judgment is made, the adverse party “must set forth specific facts showing there is a genuine issue

for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of

material fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting

Anderson, 477 U.S. at 248). In assessing a summary judgment motion, the district court views the

facts in the light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation

omitted).

                                            Discussion

Count One – Eighth Amendment claim against Defendant Burrow

       Plaintiff alleges Defendant Burrow violated his Eighth Amendment rights by inflicting

unnecessary physical and emotional pain and suffering upon him during the strip search that

occurred on April 1, 2016. More specifically, Plaintiff alleges Defendant Burrow blew into his

anus and grabbed his testicles during a strip search executed by SORT officers.

       Defendant Burrow asserts summary judgment in his favor is warranted because Plaintiff

has not provided sufficient evidence he personally participated in or caused the alleged

unconstitutional action. Burrow relies on Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir.

2017), asserting Plaintiff is not able to determine which one of the several SORT officers present

for the April 1, 2016 shakedown violated his constitutional rights.

       It is well settled that liability under § 1983 is predicated on a defendant’s personal
                                          Page 7 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 8 of 14 Page ID #1725




involvement in the alleged constitutional violation. Palmer v. Marion County, 327 F.3d 588, 594

(7th Cir. 2003) (citations omitted). To be personally responsible, an official “must know about

the conduct and facilitate it, approve it, condone it, or turn a blind eye.” Knight v. Wiseman, 590

F.3d 458, 463 (7th Cir. 2009) (quoting Johnson v. Snyder, 444 F.3d 579, 583 (7th Cir. 2006)

(citing Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995)).

       As a preliminary matter, the Court finds Plaintiff’s claim related to the strip search is easily

distinguishable from Colbert insofar as the plaintiff in Colbert named ten officers who were

involved in a search of his apartment, but admitted he was unable to identify the officers who

destroyed his property. 851 F.3d at 657. In this instance, Plaintiff has identified Burrow as the

officer who assaulted him during the strip search on April 1, 2016, and Plaintiff was clearly

physically present during the alleged assault and able to make such an identification. However,

Colbert is similar to Plaintiff’s claims related to the shakedown of his cell. As argued by

Defendant, although Burrow was involved in and signed the shakedown slip of Plaintiff’s cell,

there were a number of other SORT officers involved in the shakedown of the gallery on that date,

and cells were double and triple-checked by supervisory staff (see Doc. 156-8 at 65-66). As such,

it is impossible to determine who left Plaintiff’s cell in disarray. Further, based on the record

before the Court, it is not apparent that the shakedown of Plaintiff’s cell and the attendant

“messiness” gives rise to a claim under the Eighth Amendment. For these reasons, Burrow is

entitled to summary judgment as to Count One related to the shakedown of Plaintiff’s cell.

       The Court finds, however, that there is a genuine dispute of material fact as to whether

Defendant Burrow was personally involved in the strip search and alleged sexual assault that

occurred on April 1, 2016. The Court acknowledges Defendant’s position that he does not fit

Plaintiff’s description of the individual who sexually exploited Plaintiff as he does not wear
                                          Page 8 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 9 of 14 Page ID #1726




glasses and asserts Plaintiff only named him as a defendant because he searched Plaintiff’s cell on

April 1, 2016. However, Plaintiff has set forth evidence that he was able to identify Defendant

Burrow by photograph and audio based on his recollection from April 1, 2016. Plaintiff also

submitted evidence that SORT officers strip searched inmates from the cells that they also

searched, and it is undisputed that Burrow completed a shakedown of Plaintiff’s cell on April 1,

2016. As such, there is at least some evidence that positively identifies Burrow as Plaintiff’s

assailant and the Court must view the evidence at this stage in the light most favorable to Plaintiff.

Because there is a genuine dispute as to the personal involvement of Burrow in the alleged sexual

assault set forth in Count One, Defendant Burrow is not entitled to summary judgment as to that

claim.

Count Two – Eighth Amendment claim against Defendants Butler and Atchison

         Defendants Butler and Atchison assert summary judgment should be granted in their favor

because they were not personally involved in the alleged constitutional deprivation and the

doctrine of respondeat superior does not apply to actions under § 1983. Defendants argue there is

no evidence they were at Menard on April 1, 2016, and assert Plaintiff cannot base his claim on

their knowledge of other, prior cases involving alleged sexual misconduct by a member of the

SORT.

         Plaintiff asserts he does not premise his claim on the doctrine of respondeat superior, and

asserts that Butler and Atchison should be held personally liable because they oversaw, turned a

blind eye to, and failed to intervene on the known violations of SORT officers. More specifically,

Plaintiff argues these Defendants knew about the allegations against SORT officers, had

reasonable opportunities to prevent future conduct of that nature, and instead, willingly and

knowingly turned a blind eye to the “unsubstantiated” allegations against SORT officers,
                                    Page 9 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 10 of 14 Page ID #1727




 including allegations where a SORT officer could not be identified.

        To state a claim for failure to intervene under the Eighth Amendment, Plaintiff must

 demonstrate that he was held under conditions posing a substantial risk of serious harm and that

 Defendants acted with deliberate indifference to that risk. Brown v. Budz, 398 F.3d 904, 909 (7th

 Cir. 2005). To constitute serious harm, “the deprivation alleged must be objectively, sufficiently

 serious.” Id. at 910. It is well settled that being sexually assaulted meets that standard.

        A substantial risk that the serious harm will occur has been variously described as a known

 propensity of one person to harm a particular individual or class of individuals; highly probable

 attacks; or a heightened risk of a plaintiff being assaulted. Brown, 398 F.3d at 911.

        Here, Plaintiff has provided some evidence that there were previous complaints and

 lawsuits against SORT officers for the way in which they conducted their searches. However,

 even when viewing the evidence in the light most favorable to Plaintiff, the Court cannot find any

 evidence in the record to support a finding that there was a substantial risk of the type of serious

 harm alleged by Plaintiff. Further, there is no indication that Defendants Butler or Atchison were

 aware of any propensity by Defendant Burrow to commit a sexual assault. The Court understands

 that Plaintiff’s cellmate, LaSean Jackson, also filed suit against Burrow for an alleged sexual

 assault; however, these allegations did not precede those here as both Plaintiff’s and Jackson’s

 lawsuits relate to incidents that occurred on April 1, 2016. Moreover, even if there was evidence

 that Burrow presented a substantial risk of serious harm to Plaintiff, there is no evidence that

 Defendants knew of the risk of assault and disregarded it.      The mere fact that there had been

 other complaints about SORT officers and the inability of inmates to identify officers is not

 sufficient to demonstrate a known risk of assault by Burrow.


                                           Page 10 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 11 of 14 Page ID #1728




        For these reasons, Defendants Butler and Atchison are entitled to summary judgment as to

 Count Two.

 Count Three – Intentional infliction of emotional distress under Illinois state law against
 Defendants Atchison, Burrow, and Butler

        Under Illinois law, a plaintiff must establish the following elements to succeed on a claim

 of intentional infliction of emotional distress: (1) that the defendants’ conduct was extreme and

 outrageous; (2) that Defendants intended their conduct to inflict severe emotional distress or knew

 there was at least a high probability their conduct would inflict such distress; and (3) that their

 conduct actually caused severe or extreme emotional distress. Lopez v. City of Chicago, 464 F.3d

 711, 720 (7th Cir. 2006). Extreme and outrageous conduct is that which goes “beyond all bounds

 of decency and [is] considered intolerable in a civilized community.” Id. (citations omitted).

        The Court has already found that Defendants Butler and Atchison did not violate the

 Eighth Amendment in failing to intervene and protect Plaintiff from the alleged sexual assault that

 occurred on April 1, 2016. Based on the record in this case, the Court concludes that Plaintiff’s

 failure to establish sufficient evidence to proceed on his § 1983 claim against Butler and Atchison

 necessarily precludes him from making an adequate showing of extreme and outrageous conduct

 or that these Defendants intentionally or recklessly caused severe emotional distress as a matter of

 law.

        With regard to Defendant Burrow, however, the Court reaches a different conclusion.

 Based on the record before the Court, a reasonable jury could conclude that Defendant Burrow’s

 conduct was “extreme and outrageous” to rise to the level contemplated for an IIED claim.

 Moreover, Plaintiff has presented evidence he was diagnosed with PTSD as a result of the alleged

 sexual assault.

                                           Page 11 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 12 of 14 Page ID #1729




        The Court also rejects Defendant Burrow’s argument that Plaintiff’s IIED claim is barred

 by state law sovereign immunity or public official immunity as the statutes on which Burrow relies

 require that the actions at issue be within Burrow’s authority and aligned with current law. Here,

 the allegations that Burrow blew into Plaintiff’s anus and grabbed his genitalia are beyond his

 employment authority and, as testified to by all Defendants, inappropriate and violate established

 law. Accordingly, Plaintiff shall be allowed to proceed on Count Three against Defendant

 Burrow, but summary judgment on this claim shall be awarded in favor of Defendants Butler and

 Atchison.

 Count Four - Conspiracy under 42 U.S.C. § 1983, in that Michael Atchison, John Burrow, and
 Kimberly Butler

        Defendants assert summary judgment as to Count Four is warranted because Plaintiff has

 admitted that Defendants did not actually engage in a conspiracy or conspire to protect the SORT

 officer who allegedly sexually assaulted Plaintiff. Plaintiff did not respond to Defendants’

 argument as to Count Four.

        The Court finds no evidence in the record to support this claim and summary judgment is

 therefore granted in favor of Defendants on Count Four.

 Qualified Immunity

        Generally, government officials are protected from civil liability when performing

 discretionary functions under the doctrine of qualified immunity so long as “their conduct does not

 violate clearly established statutory or constitutional rights of which a reasonable person would

 have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); see also Alvarado v. Litscher, 267

 F.3d 648, 652 (7th Cir. 2001). Thus, in order to evaluate a claim of qualified immunity, the Court

 engages in a two-part inquiry. The first question is whether the defendants’ conduct violated a

                                          Page 12 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 13 of 14 Page ID #1730




 constitutional right. Volkman v. Ryker, 736 F.3d 1084, 1090 (citing Saucier v. Katz, 533 U.S.

 194, 201 (2001) (overruled in part by Pearson v. Callahan, 555 U.S. 223 (2009)). The second

 question is whether that particular constitutional right was “clearly established” at the time of the

 alleged violation. Id. The two questions may be considered in either order. Volkman, 736 F.3d

 at 1090 (citing Pearson, 555 U.S. at 236-42).

          Defendants Burrow, Butler, and Atchison assert they are entitled to qualified immunity

 arguing Plaintiff cannot establish they violated his constitutional rights and, if they were to be held

 liable on the facts alleged, it would constitute a heightened standard for an Eighth Amendment

 claim.

          The Court need not consider the question of qualified immunity as to Defendants Butler

 and Atchison as the Court has already found they did not violate Plaintiff’s constitutional rights.

 With regard to Defendant Burrow, the only claim on which Plaintiff is proceeding is Count One

 concerning the alleged sexual assault that occurred on April 1, 2016. The Court finds Burrow is

 not entitled to qualified immunity as to this claim because it was clearly established at the time of

 the occurrence that sexually exploiting and assaulting an inmate violated the inmate’s

 constitutional rights.

                                              Conclusion

          Based on the foregoing, the Motion for Summary Judgment filed by Defendants Burrow,

 Butler, and Atchison (Doc. 155) is GRANTED IN PART AND DENIED IN PART. The Clerk

 of Court is directed to enter judgment in favor of Defendants Kimberly Butler and Michael

 Atchison and against Plaintiff at the close of this case. Summary judgment is also GRANTED in

 favor of Defendant Burrow as to Plaintiff’s claim in Count One related solely to the shakedown of

 his cell.
                                            Page 13 of 14
Case 3:16-cv-01390-RJD Document 163 Filed 06/17/21 Page 14 of 14 Page ID #1731




       Plaintiff shall proceed in this matter on the following claims:

       Count One:     Eighth Amendment claim against Defendant John Burrow for inflicting
                      unnecessary physical and emotional pain and suffering upon Plaintiff
                      during the strip search that occurred on April 1, 2016.

       Count Three: Intentional infliction of emotional distress under Illinois state law against
                    Defendant John Burrow in connection with the strip search that occurred on
                    April 1, 2016.

 IT IS SO ORDERED.

 DATED: June 17, 2021


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                         Page 14 of 14
